EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claim 1 is allowable over the prior art of record. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 09/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/11/2016 is withdrawn.  Method Claims 8-13, directed to a nonelected invention, are no longer withdrawn from consideration because the instantly amended method of independent Claim 8 requires all of the structural limitations of allowable device Claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous indefiniteness rejection under § 112 are withdrawn in view of applicant’s claim amendments filed 07/02/2021 in view of applicant’s cancelation of the trademarked term “invar”.
Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Sridevi Basavaraju on 07/16/2021.
The application has been amended as follows: 
Regarding applicant’s Specification:
Amend the Title to recite: 
OLED LIGHT EMITTING MODULE AND DISPLAY DEVICE HAVING METAL STACK INCLUDING SANDWICHED INVAR ALLOY, AND MANUFACTURING METHOD THEREOF
Amend ¶ [0030] to recite:
[0030] 	Referring to Fig. 1, a section view of the OLED light emitting module according to an embodiment of the present disclosure is shown schematically. Specifically, as shown in Fig. 1, the OLED light emitting module can comprise a base substrate 100, an OLED light emitting device 200, an optional adhesive layer 400 and a metal stack 300 arranged sequentially in an upward direction from below. The metal stack 300 located uppermost is used for providing encapsulation to the OLED light emitting device 200, and optionally, for cooperating with the adhesive layer 400 to accomplish the encapsulation  The invar alloy typically includes around 36% nickel and 64% iron.

Regarding Claim 1:
In Line 1: Delete “OLED” and insert ---organic light-emitting diode (OLED)---.
In Line 7: After “iron-nickel alloy”, insert ---, wherein the iron-nickel alloy comprises a ratio of 36% nickel and 64% iron---.

Regarding Claim 8:
In Line 1: Delete “OLED” and insert ---organic light-emitting diode (OLED)---.
In Line 8: After “iron-nickel alloy”, insert ---, wherein the iron-nickel alloy comprises a ratio of 36% nickel and 64% iron---.






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 and 4-14 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 and 8 including an OLED light emitting module, or manufacturing method thereof, the module comprising: 
a metal stack on an OLED light emitting device, wherein the metal stack comprises a second metal layer an iron-nickel alloy composition of about 36% nickel and about 64% iron, wherein the second metal layer is sandwiched between first and third metal layers;
wherein the first metal layer and the third metal layer comprise aluminum or silver, and
wherein a thickness of the first metal layer is the same as a thickness of the third metal layer, and a thickness ratio between the first metal layer, the second metal layer and the third metal layer is in a range from about 1:8:1 to about 1:20:1, 
in combination with the other structural limitations as claimed.
Specifically, applicant has persuasively argued in their Remarks filed 07/02/2020 (see pgs. 7-8) that the claimed range of layer thickness ratios achieves the unexpected result of improved thermal conductivity which is critical to their invention (see Specification ¶ [0036 & 46]).  Therefore, the previous obviousness rejection is hereby withdrawn because applicant’s claimed range is not disclosed by the prior art (see MPEP § 2144 III teaching “[i]f the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on the rationale used by the court to support an obviousness rejection”).
	Consequently, the instant claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892